IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-17-00260-CV

               ESTATE OF MIRIAM MAE PHARRIS, DECEASED



                                 From the County Court
                                   Hill County, Texas
                                  Trial Court No. 14,170


                             MEMORANDUM OPINION


          In eight issues, appellant, Kathy Roux, challenges various decisions made by the

trial court in favor of appellees, Dennis Pharris and Don D. Ford III dependent

administrator of the estate of Miriam Mae Pharris, pertaining to the estate of Pharris.

Because we cannot conclude that the trial court abused its discretion in this matter, we

affirm.

                                      I.     BACKGROUND

          Roux filed several motions to substitute as counsel for Dennis Pharris, an alleged

beneficiary of the Pharris estate, with the latest motion signed by all relevant parties and

filed on September 1, 2016. The trial court granted Roux’s motion on September 2, 2016,
thereby substituting Roux as Dennis’s counsel. On September 12, 2016, Roux filed a

motion to withdraw as counsel for Dennis. The trial court granted Roux’s motion to

withdraw on September 13, 2016.

        Thereafter, on December 5, 2016, Roux filed an application for payment of

attorney’s fees, asserting that “she has rendered necessary and reasonable legal services

on behalf of the Estate of MIRIAM MAE PHARRIS, Deceased . . . .” Accordingly, Roux

requested $5,063.47 in attorney’s fees from the estate.

        On December 6, 2016, Ford, as dependent administrator of the estate, filed an

objection to Roux’s application for attorney’s fees, arguing, among other things, that Roux

did not provide legal services on behalf of the estate; rather, she provided legal services

for Dennis, a person allegedly interested in the estate. As such, Ford contended that Roux

should seek compensation from Dennis, not the estate.

        Roux responded to Ford’s objection, noting that she is entitled to attorney’s fees

from the estate under section 351.003 of the Estates Code and section 37.009 of the Civil

Practice and Remedies Code because she was representing Dennis in his attempt to

secure the removal of Ford as administrator of the estate. See TEX. ESTATES CODE ANN. §

351.003 (West 2014); see also TEX. CIV. PRAC. & REM. CODE ANN. § 37.009 (West 2015). On

December 16, 2016, Roux also filed an “Application for Emergency Intervention

Regarding Funeral and Burial Expenses,” arguing that emergency intervention of the trial

court is necessary because the decedent’s funeral and burial expenses were paid by


In re Estate of Pharris                                                              Page 2
Wayne Knorr, who was not reimbursed by Ford as administrator of the estate. Roux

sought $15,026 from the estate to reimburse Knorr, as well as her attorney’s fees.1

        On March 24, 2017, Ford, as dependent administrator of the estate, filed a motion

for sanctions against Roux for bringing numerous frivolous pleadings in this case. Ford

argued that Roux filed her application for attorney’s fees on her own behalf, not on behalf

of Dennis, and that she did not render necessary and reasonable legal services on behalf

of the estate. Ford also argued that Roux is not entitled to any attorney’s fees because she

never filed any pleading seeking relief under section 351.003 of the Estates Code or a

declaratory judgment under section 37.009 of the Civil Practice and Remedies Code. See

TEX. ESTATES CODE ANN. § 351.003; see also TEX. CIV. PRAC. & REM. CODE ANN. § 37.009.

Finally, Ford asserted that Roux’s application for emergency intervention was improper

because she did not enter an appearance on behalf of Knorr or purport to represent him

in this proceeding. In fact, Kara Pratt represented Knorr in presenting his claim. Given

the foregoing, Ford sought $2,500 in sanctions and $7,500 in attorney’s fees under Texas

Rules of Civil Procedure 10 and 13, as well as sections 9.011, 10.001, and 10.002 of the

Civil Practice and Remedies Code. See TEX. R. CIV. P. 10, 13; see also TEX. CIV. PRAC. & REM.

CODE ANN. §§ 9.011, 10.001-.002 (West 2017).



        1  In fact, on February 22, 2017, Knorr filed an authenticated unsecured claim against the estate for
$11,215.04 paid for funeral expenses for the decedent. On February 27, 2017, Ford filed a memorandum of
allowance of unsecured claim, stating that Knorr’s $11,215.04 claim against the estate is allowed in its
entirety. The trial court approved Knorr’s $11,215.04 claim against the estate as a Class 1 claim against the
estate, to be paid out of the funds belonging to the estate, on February 28, 2017.

In re Estate of Pharris                                                                               Page 3
        After a hearing, the trial court entered an order of sanctions against Roux on May

4, 2017. In its sanctions order, the trial court granted Ford’s motion and found that “a

sanction of $6,800 in attorney’s fees that the Administrator incurred in responding to

Roux’s filings and in bringing this Motion, and that such amount is just and not

excessive” and that an additional sanction of $2,500 is “proper and necessary to deter

such conduct in the future, and that such amount is just and not excessive.” This appeal

followed.

                          II.   FINDINGS OF FACT AND CONCLUSIONS OF LAW

        In her seventh issue, Roux contends that the trial court’s failure to give her notice

of findings of fact and conclusions of law prejudiced her and caused her harm. We

disagree.

        On May 4, 2017, the trial court entered its sanctions order in this case. Roux filed

her request for findings of fact and conclusions of law eight days later on May 11, 2017.

See TEX. R. CIV. P. 296 (noting that a request for findings of fact and conclusions of law

should be filed within twenty days after the judgment is signed). Roux’s request for

findings of fact and conclusions of law contains a “REJECTED” stamp where the trial

court was supposed to sign.

        In light of the “REJECTED” stamp, Roux filed an amended request for findings of

fact and conclusions of law on May 24, 2017. On the same day, the trial court filed a letter

with the District Clerk acknowledging Roux’s request for findings of fact and conclusions


In re Estate of Pharris                                                                Page 4
of law and directing Ford to draft proposed findings of fact and conclusions of law “so

that the Court may review, possibly adopt[,] or add to the same.” Ford filed proposed

findings of fact and conclusions of law on June 7, 2017, which were not adopted or signed

by the trial court.

        Because the trial court had not yet entered findings of fact and conclusions of law,

Roux filed a notice of past due findings of fact and conclusions of law on June 12, 2017.

Thereafter, on August 2, 2017, Roux filed her notice of appeal in this case. On October

12, 2017, the trial court entered its findings of fact and conclusions of law. See id. at R. 297

(“The court shall file its findings of fact and conclusions of law within twenty days after

a timely request is made.”). Roux filed her appellant’s brief on March 23, 2018, after

obtaining a copy of the Clerk’s Record on February 15, 2018.

        The Rules of Civil Procedure do not preclude a trial court from issuing belated

findings. See Robles v. Robles, 965 S.W.2d 605, 610 (Tex. App.—Houston [1st Dist.] 1998,

pet. denied); see also United Heritage Corp. v. Black Sea Invs., Ltd., No. 10-03-00139-CV, 2005

Tex. App. LEXIS 1280, at *13 (Tex. App.—Waco Feb. 16, 2005, no pet.) (mem. op.).

        Unless they can show injury, litigants have no remedy if a trial court files
        untimely findings. . . . Injury may be in one of two forms: (1) the litigant
        was unable to request additional findings, or (2) the litigant was prevented
        from presenting his appeal. . . . If injury is shown, the appellate court may
        abate the appeal so as to give the appellant the opportunity to request
        additional or amended findings in accordance with the rules.

Robles, 965 S.W.2d at 610; see Beard v. Beard, 49 S.W.3d 40, 52 (Tex. App.—Waco 2001, pet.

denied) (noting that a party suffers an injury from a refusal to file findings of fact and
In re Estate of Pharris                                                                  Page 5
conclusions of law “when the circumstances of the case require her to guess the reason or

reasons the court ruled against her”). A trial court may file additional findings even after

it loses plenary power to affect the judgment. Robles, 965 S.W.2d at 611. The failure to

request additional findings and conclusions constitutes a waiver on appeal of the trial

court’s lack of such findings and conclusions. Id.

        Based on our review of the record, we are not convinced that Roux suffered harm

by the untimely entry of findings of fact and conclusions of law in this case. First, the

findings of fact and conclusions of law articulate the reasons for the trial court’s sanctions

order, thereby undermining any argument that Roux would have to guess the reason or

reasons the court ruled against her. See Beard, 49 S.W.3d at 52. Additionally, Roux

admitted that she discovered the untimely findings of fact and conclusions of law when

she requested the Clerk’s Record on February 15, 2018. She had more than a month to

prepare her brief in this matter, which negates any argument that she was unable to

adequately present her case to this Court. See Horizon Props. Corp. v. Martinez, 513 S.W.2d
264, 266 (Tex. Civ. App.—El Paso 1974, writ ref’d n.r.e.) (“In any event, the law is well

settled that reversible error is not presented where the findings of fact and conclusions of

law are signed and filed in time to be included in the transcript on appeal and the

appellant is not prevented from making a proper presentation of his case on

appeal . . . .”).




In re Estate of Pharris                                                                 Page 6
        To the extent the Roux asserts that she was harmed by an inability to request

additional findings of fact and conclusions of law, we note that, when she obtained the

Clerk’s Record and discovered the findings of fact and conclusions of law, Roux did not

request that this Court abate the appeal and remand the case to the trial court with

instructions to prepare additional findings of fact and conclusions of law. The failure of

Roux to take this action waives any complaint about her inability to request additional

findings of fact and conclusions of law. See Robles, 965 S.W.2d at 611. Accordingly, we

overrule Roux’s seventh issue.

             III.    ROUX’S APPLICATION FOR ATTORNEY’S FEES AND HER PURPORTED
                                ENTITLEMENT TO A DEFAULT JUDGMENT

        In her first, fourth, fifth, and sixth issues, Roux complains about the trial court’s

decisions regarding attorney’s fees and her purported entitlement to a default judgment

on her application for attorney’s fees. Roux contends that the trial court abused its

discretion by denying her application for attorney’s fees, failing to award attorney’s fees

for her filing an application for funeral and burial expenses, and failing to render a default

judgment in her favor.

a.      Default Judgment

        In her fourth issue, Roux complains that the trial court should have entered a

default judgment in her favor as to her application for attorney’s fees because Ford failed

to file an answer in response to her application. We disagree.



In re Estate of Pharris                                                                 Page 7
        Roux did not move for entry of judgment on her application for attorney’s fees,

nor did she file a mandamus in this Court complaining about the trial court’s failure to

enter a default judgment. See In re Mesa Petroleum Partners, LP, 538 S.W.3d 153, 157 (Tex.

App.—El Paso 2017, orig. proceeding) (“Consequently, mandamus relief is available if a

trial court has failed to enter judgment within a reasonable time.”). The failure to move

for judgment or call the motion for judgment to the attention of the trial court waives the

issue. See Tex-Wash Enters., Inc. v. Robna, Inc., 488 S.W.2d 504, 505 (Tex. Civ. App.—Waco

1972, writ ref’d n.r.e.) (“The record fails to show that appellants’ motion for judgment

was ever called to the attention of the trial court or acted upon by it. In this state of the

record, nothing relating to the motion is presented for review.”). We therefore conclude

that Roux waived this complaint by failing to move for default judgment on her

application for attorney’s fees. We overrule Roux’s fourth issue.

b.      Roux’s Application for Attorney’s Fees

        In her first and fifth issues, Roux asserts that the trial court abused its discretion

by denying her application for attorney’s fees because the trial court never signed an

order denying her application.

        Judgment is rendered when the trial court officially announces its decision in open

court or by written memorandum filed with the clerk. S&A Rest. Corp. v. Leal, 892 S.W.2d
855, 857 (Tex. 1995). An intent to render judgment in the future does not satisfy this test.

Id. at 858. The words spoken or written by the trial court must evince a present, as


In re Estate of Pharris                                                                 Page 8
opposed to a future, act that effectively decides the issues before the court. Id. Put

differently, “the trial court must clearly indicate the intent to render judgment at the time

the words are expressed.” Id. Once a judgment is rendered by oral pronouncement, entry

of a written judgment is purely a ministerial act. Dunn v. Dunn, 439 S.W.2d 830, 832 (Tex.

1969) (concluding that an oral rendition of divorce constituted a final judgment even

though the order was not signed until after the spouse died).

        At the hearing on Roux’s application for attorney’s fees and Ford’s motion for

sanctions, Roux asked “the Court to review my application and my itemized billing

statement and allow me those fees that the Court determines were necessary and

reasonable in my representation of Mr. Pharris, in terms of pursuing the elite services he

hired me for.” At the conclusion of the hearing, the trial court pronounced the following:

        —003—001—003 obviously, as you’ve cited, is not going to apply to you.
        You don’t get relief under that, in this scenario, because there’s been no
        filing removing the administrator, much less has anyone proved the
        administrator has neglected his duty or had this Court order that he’s
        neglected his duty, so we’re going to deny your attorney’s fees under that.

                As for a declaratory action, same thing. There’s nothing for us to act
        on, so, Ms. Roux, this Court is not going to grant you the relief you seek and
        we’ll find in favor of the administrator of the estate of Miriam Mae Pharris.

        As shown above, the trial court did not express any reservations about the ruling

on Roux’s application for attorney’s fees, nor did it make any statements about delaying

the ruling pending further consideration or updates from the parties or give any

indication that the ruling was being withheld at the time. The trial court’s language was


In re Estate of Pharris                                                                  Page 9
clear and constituted a present, active rendition of judgment denying Roux’s application

for attorney’s fees. See S&A Rest. Corp., 892 S.W.2d at 857-58.

        Moreover, even if we were to accept Roux’s argument that the trial court’s

language contemplated a future action, we note that Roux has failed to move for

judgment on her application for attorney’s fees, which, as stated earlier, waives her

complaint about the trial court’s failure to rule. See Tex-Wash Enters., Inc., 488 S.W.2d at

505. Furthermore, Roux has not filed a mandamus petition in this Court seeking to

compel the trial court to rule on her application for attorney’s fees. See In re Mesa

Petroleum Partners, LP, 538 S.W.3d at 157. Accordingly, we cannot say that the trial court

abused its discretion by purportedly failing to rule on Roux’s application for attorney’s

fees. As such, we overrule Roux’s first and fifth issues.

c.      Roux’s Application for Funeral and Burial Expenses

        In her sixth issue, Roux asserts that the trial court abused its discretion by failing

to award her attorney’s fees for her filing an application for funeral and burial expenses.

For two reasons, we find that this argument lacks merit.

        First, there is no indication in this record that Roux presented this filing to the trial

court or set this pleading for a hearing. Indeed, on March 31, 2017, the trial court entered

an order at Roux’s urging stating that the trial court would consider Roux’s application

for attorney’s fees at a hearing conducted on May 2, 2017. There was no mention of

Roux’s application for funeral and burial expenses.              Thus, the record does not


In re Estate of Pharris                                                                  Page 10
demonstrate that the trial court considered this pleading. See In re Chavez, 62 S.W.3d 225,

228 (Tex. App.—Amarillo 2001, orig. proceeding) (stating that a trial judge has a

reasonable time to perform the ministerial duty of considering and ruling on a motion

properly filed and before the judge; however, that duty does not arise until the movant

has brought the motion to the trial judge’s attention); see also In re Comeaux, No. 10-10-

00243-CV, 2010 Tex. App. LEXIS 7758, at *6 (Tex. App.—Waco Sept. 22, 2010, orig.

proceeding) (“The mere filing of a pleading or letter with the clerk does not impute

knowledge to the trial court.” (internal citation omitted)).

        Second, the record reflects that Roux filed this application purportedly on Knorr’s

behalf, despite the fact that Roux never represented Knorr. In fact, he was represented

by a different attorney at the time—Kara Pratt. Because she never had authority to

represent Knorr’s interests, and because she did not obtain an order from the trial court

regarding funeral and burial expenses, Roux may not recover attorney’s fees she incurred

purportedly prosecuting Knorr’s claims. See TEX. ESTATES CODE ANN. § 152.051(1) (West

2014) (authorizing reasonable and necessary attorney’s fees for the attorney who obtains

an order regarding funeral and burial expenses); see also Tony Gullo Motors I, L.P. v. Chapa,

212 S.W.3d 299, 310 (Tex. 2006) (noting that a prevailing party cannot recover attorney’s

fees unless permitted by statute or contract). We overrule Roux’s sixth issue.




In re Estate of Pharris                                                               Page 11
                          IV.   THE TRIAL COURT’S SANCTIONS ORDER

        In her second and third issues, Roux challenges the trial court’s sanction order.

Specifically, she argues that the trial court abused its discretion by awarding Ford $6,800

in attorney’s fees and sanctions against her in the amount of $2,500 to deter future

groundless filings.

a.      Applicable Sanctions Law

        A trial court has the inherent power to impose sanctions against an attorney
        and that power is derived, in part, from Article II of the Texas Constitution.
        TEX. CONST. art. II, § 1 (recognizing that each branch of government—
        Legislative, Executive, and Judicial—has certain powers “properly
        attached” to that branch). In that regard, it has long been held that a trial
        court has the “inherent power” to sanction bad faith conduct of an attorney
        committed during the course of pending litigation that interferes with the
        effective administration of justice or the preservation of the court’s dignity
        and integrity. Eichelberger v. Eichelberger, 582 S.W.2d 395, 398 (Tex. 1979);
        Onwuteaka v. Gill, 908 S.W.2d 276, 280 (Tex. App.—Houston [1st Dist.] 1995,
        no writ). As the Texas Supreme Court noted in Public Utility Com. v. Cofer,
        754 S.W.2d 121, 124 (Tex. 1988), “[w]e can say without hesitation that in our
        adversary system, a court has not only the power but the duty to insure that
        judicial proceedings remain truly adversary in nature.” (Emphasis in
        original). Courts may not, however, invoke this inherent power “without
        some evidence and factual findings that the conduct complained of
        significantly interfered with the court’s legitimate exercise of one of its
        traditional core functions.” Howell v. Tex. Workers’ Comp. Comm’n, 143
S.W.3d 416, 447 (Tex. App.—Austin 2004, pet. denied) (citing Kennedy v.
        Kennedy, 125 S.W.3d 14, 19 (Tex. App.—Austin 2002, pet. denied)).
        Therefore, the court’s “inherent power to sanction exists only to the extent
        necessary to deter, alleviate, and counteract bad faith abuse of the judicial
        process” affecting a core function of the court. Onwuteaka, 908 S.W.2d at
        280.

              In applying that standard, an appellate court reviews a trial court’s
        imposition of sanctions under an abuse of discretion standard. See Cire v.
        Cummings, 134 S.W.3d 835, 838-39 (Tex. 2004) (reinstating the trial court’s
In re Estate of Pharris                                                                  Page 12
        sanctions order, finding that order was not an abuse of discretion); In re
        Bennett, 960 S.W.2d 35, 40 (Tex. 1997) (same). See also Low v. Henry, 221
S.W.3d 609, 621-22 (Tex. 2007) (affirming the trial court’s imposition of
        sanctions pursuant to section 10.001(3) of the Texas Civil Practice and
        Remedies Code but finding an abuse of discretion in not more specifically
        identifying a sufficient basis to support the amount of sanctions); Lawrence
        v. Kohl, 853 S.W.2d 697, 700-01 (Tex. App.—Houston [1st Dist.] 1993, no
        writ) (finding imposition of sanctions to be neither arbitrary or
        unreasonable in light of the circumstances). Under this standard, a trial
        court does not abuse its discretion in levying sanctions if some evidence
        supports its decision. Unifund CCR Partners v. Villa, 299 S.W.3d 92, 97 (Tex.
        2009).

               Under an abuse of discretion standard, “an appellate court may
        reverse the trial court’s ruling only if the trial court acted without reference
        to any guiding rules and principles, such that its ruling is arbitrary and
        unreasonable.” Low, 221 S.W.3d at 614 (citing Cire, 134 S.W.3d at 838-39);
        Am. Flood Research, Inc. v. Jones, 192 S.W.3d 581, 582 (Tex. 2006); Downer v.
        Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985)). In deciding
        whether the trial court abused its discretion, we are cautioned to “bear in
        mind that the mere fact that a trial judge may decide a matter within his
        discretionary authority in a different manner than an appellate judge in a
        similar circumstance does not demonstrate that an abuse of discretion has
        occurred.” City of Dallas v. Ormsby, 904 S.W.2d 707, 710 (Tex. App.—
        Amarillo 1995, writ denied).

               When evaluating the propriety of a sanctions order, an appellate
        court must also remain mindful that a sanctions order involves two
        separate judicial decisions: (1) whether to impose a sanction and (2) what
        sanction to impose. TransAmerican Nat’l Gas Corp. v. Powell, 811 S.W.2d 913,
        917 (Tex. 1991). Therefore, in conducting our review of a sanctions order,
        we must conduct a two-part analysis by determining whether: (1) there is
        a direct relationship between the offensive conduct and the sanction
        imposed and (2) the sanction imposed is reasonable and not excessive. Id.

               In other words, any sanction imposed should be directly related to
        offensive conduct, be no more severe than required to satisfy legitimate
        purposes, and the “punishment should fit the crime.” Chrysler Corp. v.
        Blackmon, 841 S.W.2d 844, 849 (Tex. 1992). This means that a trial court must
        consider less stringent sanctions first to determine whether lesser sanctions
In re Estate of Pharris                                                                    Page 13
        will fully promote compliance, deterrence, and discourage further abuse.
        Id.; In re J.V.G., No. 09-06-00015-CV, 2007 Tex. App. LEXIS 5426, at *11 (Tex.
        App.—Beaumont July 12, 2007, no pet.) (mem. op.) (holding that “the fact
        that sanctionable conduct does not bear the label . . . of having ‘interfered
        with the core functions of the trial court,’ does not indicate an abuse of
        discretion so long as the record indicates a direct relationship between the
        improper conduct and the sanction imposed, and that a lesser sanction
        would have been insufficient to serve its punitive function”).

               Findings of fact and conclusions of law from a sanctions hearing are
        not the same as those contemplated by Rules 296 and 297 of the Rules of
        Civil Procedure; United States Fidelity & Guaranty Co. v. Rossa, 830 S.W.2d
668, 672 (Tex. App.—Waco 1992, writ denied), and such findings should not
        be given the same weight as findings made under those rules. Goff v.
        Branch, 821 S.W.2d 732, 738 (Tex. App.—San Antonio 1992, writ denied).
        During an appellate review, the entire record, including the evidence,
        arguments of counsel, written discovery on file, and the circumstances
        surrounding the party’s sanctionable conduct, must be examined. Rossa,
830 S.W.2d at 672; Abcon Paving, Inc. v. Crissup, 820 S.W.2d 951, 954 (Tex.
        App.—Fort Worth 1991, no writ). Thus, we are not limited solely to a
        review of the “sufficiency of the evidence” to support the findings made or
        implied; rather, we make an independent inquiry of the entire record to
        determine whether the court abused its discretion in imposing the sanction
        in question. See Rossa, 830 S.W.2d at 672. See also Otis Elevator v. Parmelee,
        850 S.W.2d 179, 181 (Tex. 1993); Chrysler Corp., 841 S.W.2d at 852-53.

Brewer v. Lennox Hearth Prods., LLC, 546 S.W.3d 866, 874-76 (Tex. App.—Amarillo 2018,

pet. filed).

b.      Applicable Attorney’s Fees Law

        An appellate court reviews a trial court’s decision on the award of attorney’s fees

for an abuse of discretion. Bocquet v. Herring, 972 S.W.2d 19, 21 (Tex. 1998). “Whether to

award attorney’s fees, and to which party, is a decision that is solely within the trial

court’s discretion and will not be reversed absent a clear abuse of that discretion.”


In re Estate of Pharris                                                                  Page 14
Sammons v. Elder, 940 S.W.2d 276, 284 (Tex. App.—Waco 1997, writ denied). “The test for

an abuse of discretion is not whether, in the opinion of the reviewing court, the facts

present an appropriate case for the trial court’s action, but ‘whether the court acted

without reference to any guiding rules and principles.’” Cire, 134 S.W.3d at 838-39

(quoting Downer, 701 S.W.2d at 241).

c.      Discussion

        As noted earlier, Ford sought $2,500 in sanctions and $7,500 in attorney’s fees

under Texas Rules of Civil Procedure 10 and 13, as well as sections 9.011, 10.001, and

10.002 of the Civil Practice and Remedies Code. See TEX. R. CIV. P. 10, 13; see also TEX. CIV.

PRAC. & REM. CODE ANN. §§ 9.011, 10.001-.002. The trial court granted Ford’s motion for

sanctions and awarded $2,500 in sanctions and $6,800 in attorney’s fees without

specifying a particular rule or statute.

        Chapter 10 of the Civil Practice and Remedies Code allows sanctions for filing a

pleading or motion “for any improper purpose, including to harass or to cause

unnecessary delay or needless increase in the cost of litigation.” TEX. CIV. PRAC. & REM.

CODE ANN. § 10.001(1), .004. Texas Rule of Civil Procedure 13 provides that a court may

impose sanctions upon a determination that a pleading or motion is groundless and

brought in bad faith or groundless and brought for the purpose of harassment. TEX. R.

CIV. P. 13. For violations of Rule 13, we look to Rule 215 for appropriate sanctions. See

id. Rules 215.2(b)(8) and 215.3, as well as Chapter 10 of the Civil Practice and Remedies


In re Estate of Pharris                                                                Page 15
Code, all specify attorney’s fees and reasonable expenses caused by the improper conduct

as an appropriate sanction. See TEX. CIV. PRAC. & REM. CODE ANN. § 10.004(c)(3); TEX. R.

CIV. P. 13 (incorporating the sanctions available under Rules 215.2(b)(8) and 215.3).

        Reviewing the entire record, we conclude that there is ample evidence to support

a sanction against Roux under Chapter 10 of the Civil Practice and Remedies Code and

Rule 13. The evidence showed that Roux filed a notice of appearance indicating that she

represented Dennis Pharris, not the estate. Less than two weeks later, Roux filed a motion

to withdraw as counsel for Dennis. Nevertheless, Roux submitted an application for

attorney’s fees, requesting that the estate reimburse her for legal services rendered to

Dennis. Because Roux did not represent either the estate or the administrator for the

estate, and because the record evidence does not demonstrate that she complied with

section 351.003 of the Estates Code, Roux was not entitled to reimbursement for her

attorney’s fees from the estate. See TEX. ESTATES CODE ANN. § 351.003. As such, it was

reasonable for the trial court to conclude that Roux’s application for attorney’s fees was

a groundless filing brought in bad faith under both Chapter 10 of the Civil Practice and

Remedies Code and Rule 13 and caused the estate to suffer damages. See TEX. CIV. PRAC.

& REM. CODE ANN. § 10.001(1); TEX. R. CIV. P. 13 (noting that “[g]roundless” for purposes

of Rule 13 “means no basis in law or fact and not warranted by good faith argument for

the extension, modification, or reversal of existing law”); see also Zeifman v. Nowlin, 322
S.W.3d 804, 811 (Tex. App.—Austin 2010, no pet.) (affirming sanctions under Rule 13


In re Estate of Pharris                                                             Page 16
where the trial court found that a pleading had no basis and lacked evidentiary support);

R.M. Dudley Constr. Co. v. Dawson, 258 S.W.3d 694, 708 (Tex. App.—Waco 2008, pet.

denied) (stating that “[t]he trial court uses an objective standard to determine if a

pleading was groundless: did the party and counsel make a reasonable inquiry into the

legal and factual basis of the claim” and that “the trial court must examine the facts

available to the litigant and the circumstances existing when the litigant filed the

pleading”).

        Additionally, we also recognize that Roux filed an application for funeral and

burial expenses on behalf of Knorr—someone whom she did not represent. Roux did not

have authority to file this pleading on behalf of Knorr, who was represented by another

attorney. As such, the trial court could have also reasonably concluded that this pleading

was groundless and brought in bad faith under both Chapter 10 of the Civil Practice and

Remedies Code and Rule 13 and caused the estate to suffer damages. See TEX. CIV. PRAC.

& REM. CODE ANN. § 10.001(1); TEX. R. CIV. P. 13; see also Zeifman, 322 S.W.3d at 811; R.M.

Dudley Constr. Co., 258 S.W.3d at 708.

        Having concluded that the evidence supports the imposition of a sanction, we turn

to a determination of whether the sanction awarded was appropriate or just. See Am.

Flood Research, Inc., 192 S.W.3d at 583; see also TransAmerican Natural Gas Corp., 811 S.W.2d

at 917. Applying the two-part test articulated by the Texas Supreme Court, we must first

determine whether there is a direct relationship between the sanctionable conduct and


In re Estate of Pharris                                                               Page 17
the sanction imposed.       See Am. Flood Research, Inc., 192 S.W.3d at 583; see also

TransAmerican Natural Gas Corp., 811 S.W.2d at 917. As stated above, the evidence shows

that Roux filed multiple groundless pleadings in bad faith. The sanctions of attorney’s

fees and reasonable expenses are directed against the filing of groundless, bad-faith

pleadings and are an appropriate sanction under Chapter 10 and Rules 13 and 215.3. See

TEX. CIV. PRAC. & REM. CODE ANN. § 10.004; TEX. R. CIV. P. 10, 215.3; see also Am. Flood

Research, Inc., 192 S.W.3d at 584.    Accordingly, we conclude that there is a direct

relationship between the improper conduct and the sanctions imposed. See Am. Flood

Research, Inc., 192 S.W.3d at 584.

        We next consider whether the amount of the sanctions was excessive. In the

instant case, Ford sought $2,500 in sanctions and $7,500 in attorney’s fees. At the hearing

on Roux’s application for attorney’s fees and Ford’s motion for sanctions, Ford, who is

board certified in estate planning and probate and has practiced in this area of the law

for nineteen years at the time of the hearing, testified regarding the attorney’s fees

incurred by the estate to litigate Roux’s groundless pleadings. Ford specifically noted,

without objection, that the estate incurred $6,800 in reasonable and necessary attorney’s

fees for responding to Roux’s pleadings, as well as filing the motion for sanctions, and

that the fees were based on those customarily charged in Hill County, Texas, for similar

legal services. On cross-examination, Ford itemized the work done and the number of

hours spent on each task.


In re Estate of Pharris                                                             Page 18
        Considering the entire record, we cannot say that the trial court’s award of $6,800

in attorney’s fees was excessive. See Werley v. Cannon, 344 S.W.3d 527, 534-35 (Tex.

App.—El Paso 2011, no pet.) (concluding that a sanction of $12,600 was not excessive

where the evidence showed a party had incurred that amount in attorney’s fees); see also

Wein v. Sherman, No. 03-10-00499-CV, 2013 Tex. App. LEXIS 10666, at *30 (Tex. App.—

Austin Aug. 23, 2013, no pet.) (mem. op.) (concluding that a sanction of $100,000 in

attorney’s fees was not excessive when the evidence showed a party has incurred

$117,007.60 in reasonable and necessary attorney’s fees and expenses). Accordingly, we

conclude that the trial court’s award of $6,800 in attorney’s fees in the form of sanctions

was not an abuse of discretion. See Bocquet, 972 S.W.2d at 21; see also Wein, 2013 Tex. App.

LEXIS 10666, at *30. We overrule Roux’s second issue.

        Roux also challenges the $2,500 sanctions award. Without objection, Ford testified

that a $2,500 sanction is not excessive and is a reasonably-tailored sanction to deter

subsequent groundless filings.        Roux did not challenge this amount on cross-

examination. Additionally, the trial court noted the following:

        At this time, the Court awards attorney’s fees in the amount of $6,800 to the
        Estate of Miriam Mae Pharris, and let me say when I say the sanctions of
        $2,500 I’m now going to award is just a slap on the wrist.

               Ms. Roux, your actions in this case have led me to seriously question
        your responsibilities towards the ethical practice of law in the State of
        Texas. Quite frankly, I feel that I am obliged, as the judge of this court, to
        report your actions, especially at a possibility of representation of more than
        one party in this estate, to the State Bar of Texas. That being said, judgment
        awarded in favor of the estate.
In re Estate of Pharris                                                                   Page 19
         The legitimate purpose of sanctions includes the goal of securing compliance. See

Chrysler Corp., 841 S.W.2d at 849; see also Wein, 2013 Tex. App. LEXIS 10666, at *34. The

trial court reasonably determined that the $2,500 in sanction would operate to ensure

compliance in terms of deterring Roux from filing additional groundless pleadings in this

matter. Thus, there is some evidence that the sanctions award of $2,500 was directly

related to the sanctionable conduct and was not excessive. See Am. Flood Research, Inc.,
192 S.W.3d at 583; see also TransAmerican Natural Gas Corp., 811 S.W.2d at 917. Therefore,

we reject Roux’s arguments that the trial court assessed a monetary sanction without

reference to guiding principles or without considering less severe sanctions. See Zeifman,
322 S.W.3d at 811. We overrule Roux’s third issue.

                                  V.     SUPERSEDEAS BOND

         In her eighth issue, Roux contends that the trial court abused its discretion by

requiring her to post a supersedeas bond in this case. Specifically, Roux argues that the

attorney’s fees awarded by the trial court should not be considered in determining the

amount of the supersedeas bond because they are neither compensatory damages, nor

costs.

         A judgment debtor is entitled to supersede and defer payment of the judgment

while pursuing an appeal. See Miga v. Jensen, 299 S.W.3d 98, 100 (Tex. 2009). Texas Rule

of Appellate Procedure 24.4 authorizes an appellate court to engage in a limited

supersedeas review. See TEX. R. APP. P. 24.4. On any party’s motion, we may review: (1)
In re Estate of Pharris                                                            Page 20
the sufficiency or excessiveness of the amount of security; (2) the sureties on a bond; (3)

the type of security; (4) the determination whether to permit suspension of enforcement;

and (5) the trial court’s exercise of discretion in ordering the amount and type of security.

Id. at R. 24.4(a). We may require the amount of a bond be increased or decreased and that

another bond be provided and approved by the trial court clerk. Id. at R. 24.4(d).

Additionally, we may also require other changes in the trial-court order and remand for

entry of findings of fact or for the taking of evidence. Id.

        We review trial-court rulings pursuant to Rule 24.4 under an abuse-of-discretion

standard. See EnviroPower, L.L.C. v. Bear, Stearns & Co., 265 S.W.3d 1, 2 (Tex. App.—

Houston [1st Dist.] 2008, pet. denied). A trial court abuses its discretion when it renders

an arbitrary and unreasonable decision lacking support in the facts or circumstances of

the case, or when it acts in an arbitrary or unreasonable manner without reference to

guiding rules or principles. See Samlowski v. Wooten, 332 S.W.3d 404, 410 (Tex. 2011)

(citing Goode v. Shoukfeh, 943 S.W.2d 441, 446 (Tex. 1997); Mercedes-Benz Credit Corp. v.

Rhyne, 925 S.W.2d 664, 666 (Tex. 1996)). The trial court has no discretion in determining

what the law is or applying the law to the facts; therefore, a clear failure to analyze or

apply the law correctly is an abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840

(Tex. 1992) (orig. proceeding); see Shook v. Walden, 304 S.W.3d 910, 916 (Tex. App.—Austin

2010, no pet.) (stating that where the trial court’s determination regarding the amount of

security turns on a question of fact, the determination is reviewed for abuse of discretion,


In re Estate of Pharris                                                               Page 21
and where the determination turns on a question of law, the determination is reviewed

de novo).

        In her notice of appeal, Roux indicated that she sought to appeal the trial court’s

May 4, 2017 order denying her application for attorney’s fees, granting sanctions against

Roux, and awarding attorney’s fees to Ford. Nowhere in her notice of appeal does she

indicate an intent to appeal the trial court’s order setting the amount to supersede the

judgment. Moreover, the record does not contain a motion contemplated by Rule 24.4

filed by Roux challenging the amount of the supersedeas bond. See TEX. R. APP. P. 24.4(a).

As such, Roux has not preserved this complaint for appellate review. See id.

        And even if she had preserved this issue for appellate review, we cannot say that

Roux has been harmed. In the instant case, the trial court set the amount to supersede

the judgment at $2,500, which corresponds with the $2,500 sanctions award. Regardless,

the record does not reflect that Roux has posted this bond, nor has the estate sought to

enforce the trial-court judgment. We therefore cannot conclude that Roux has satisfied

her burden by demonstrating that the trial court abused its discretion by setting the

amount of the supersedeas bond at $2,500.2 See id.; see also EnviroPower, L.L.C., 265 S.W.3d

at 2. Accordingly, we overrule Roux’s eighth issue.



        2 Indeed, in her appellant’s brief, the entirety of Roux’s argument that the $2,500 supersedeas bond
is excessive is as follows: “Even the amount set by the court of $2,500.00 as a supersedeas bond is harmful
because.” Roux did not complete this argument. Furthermore, the remainder of her argument in this issue
challenges the usage of attorney’s fees in the calculation of the supersedeas bond—something the trial court
did not do.

In re Estate of Pharris                                                                             Page 22
                                    VI.    CONCLUSION

        Having overruled all of Roux’s issues on appeal, we affirm the judgment of the

trial court.




                                               JOHN E. NEILL
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed July 3, 2019
[CV06]




In re Estate of Pharris                                                        Page 23